Exhibit 10.43
 
ADVANCE SCHEDULE
No. 05
 
PRICEENERGY.COM, INC.
 
Date: April 11, 2008
 
This Advance Schedule (the "Schedule"), is issued pursuant to and is subject to
all terms and conditions of the Credit Card Receivables Advance Agreement, dated
as of November 7, 2007 (as amended from time to time in accordance with its
terms, the "Master Agreement") between CREDIT CASH, LLC (the "Lender") and
PRICEENERGY.COM, INC. (the "Merchant"). Capitalized terms used and not defined
in this Schedule have the meanings given to them in the Master Agreement.
 
The Merchant has requested that the Lender make an Advance to the Merchant, and
the Lender is willing to make such Advance, in each case subject to the
following terms and conditions:
 
      1.    
The AdvanceAmount is:    $400,000.00.

 
      2.    
The Collection Amount of this Advance Schedule No. 05 is $428,000.00. The
outstanding balance of Advance Schedule No. 04 as of April 11, 2008 is in the
amount of $216,601.92. The proceeds of the Advance Amount are to be used to (a)
payoff in full the outstanding balance of Advance Schedule No. 4 and (b) remit
the remaining balance of the Advance Amount to Merchant.

 
      3.            
The Collection Date for this Advance Schedule No. 5 is November 11, 2008 [insert
date that is 7 months from the funding date]

 
      4.    
The Collection Account Bank and Collection Account are as follows:

 

Bank name:  North Fork Bank   1407 Broadway    
New York, NY 10018
Routing/ABA Number:  021407912  Account Name to credit:  PriceEnergy.com, Inc.
Account Number to credit:   2744061595

 
      5.     
The Merchant agrees to repay the Collection Amount (plus all Costs and Expenses)
by remitting (or causing to be remitted) to the Lender, on or before the
Collection Date, the Collection Amount, by authorizing Lender to retain the
Payment Percentage from the Collection Account as provided in the Master
Agreement. If the Collection Amount is remitted to the Lender before the
Collection Collection Date, the Merchant shall not be entitled to any refund or
other compensation. If the Collection Amount is not omitted to the Lender by the
Collection Date, Merchant may be 'subject to extension fees as set forth in the
Master Agreement.

 
      6.     
The Merchant hereby reaffirms and further grants to the Lender a security
interest in the Collection Account and Collateral (including, without
limitation, all Credit Card Receivables and/or proceeds thereof at any time
deposited therein) to secure the Merchant's obligation to pay the Collection
Amount (plus all Costs and Expenses) and to secure all other existing and future
obligations of the Merchant to the Lender.

 
 

--------------------------------------------------------------------------------



      7.     
The Merchant understands and agrees that all Advances by Lender to Merchant
under the Master Agreement, this Advance Schedule, and under any other Related
Agreements constitute one loan, and all indebtedness and obligations of Merchant
to Lender under the Master Agreement, this Advance Schedule and the Related
Agreements, present and future, constitute one general obligation secured by the
Collateral Merchant further understands that they shalt be jointly and severally
liable for payment of all of the obligations owing to Lender under all Advance
Schedules, the Master Agreement and the Related Agreements and under any other
agreement between Lender and any Merchant.

 
      8.     
The Merchant reaffirm all terms, conditions and agreements set forth in the
Master Agreement and any Related Agreements and further represents and warrants
to the Lender that all representations and warranties made by the Merchant in
the Master Agreement and any Related Agreements entered into on or before the
date hereof are true and correct on the date hereof as if made on the date
hereof.

 
This Schedule may be executed in counterparts. Each counterpart shall be deemed
an original but all of which together shall constitute one and the same
instrument. An executed facsimile of this Schedule shall be deemed to be a valid
and binding agreement between the parties hereto.
 
Agreed to:
 

CREDIT CASH, LLC          PRICEENERGY.COM. INC.         By:             /s/ Dean
Landis                  By:            /s/ Christopher Westad                 
Name:  Dean Landis   Name:  Christopher Westad  Title:    President 
Title:    President

 
 
STATE OF NJ                         )
                                                  )ss.:
COUNTY OF MORRIS          )
 
On this  11th  day of April 2008 before me personally appeared Christopher
Westad, personally known to rue or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she is the President of PRICEENERGY.COM,. INC.,
the corporation herein described and that he/she executed the same in his/her
capacity as an officer of said corporation, and that he/she signed the
instrument by order of the board of directors of said corporation.

 

       /s/ Colleen Harrington                    NOTARY PUBLIC       
Colleen Harrington
Notary Public of New Jersey
Commission Expires: 4/11/13

 